TOWNSEND, District Judge
(after stating the facts as above). The decision of the board is reversed so far as it concerns the method of applying paragraph 281, Schedule G, § 1, c. 11, of the act of 1897, 30 Stat. 172 (U. S. Comp. St. 1901, p. 1652), as to the inclusion of the ■weight and value of the coverings, on the authority of United States v. Volkmann, 107 Fed. 109, 46 C. C. A. 169. The decision of the board that the interior coverings are not plain wooden is justified by the appearance of the exhibits themselves, and to that extent their decision is affirmed.
Let a decree be entered accordingly.